Citation Nr: 0833736	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  06-11 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and M.R.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) from a March 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claim for service connection for 
hypertension.  In August 2008, the veteran testified before 
the undersigned at a hearing held at the RO.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

The veteran's hypertension was not incurred in or aggravated 
by his active service, including any exposure to ionizing 
radiation.


CONCLUSIONS OF LAW

Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including 
hypertension, will be rebuttably presumed if manifested to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of a chronic disease in service, there must 
be a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

For injuries alleged to have been incurred in combat, the 
statutes provide a relaxed evidentiary standard of proof to 
determine service connection.  When an injury or disease is 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  Satisfactory evidence is credible evidence.  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  This 
provision does not establish a presumption of service 
connection.  Rather, it eases a combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996); 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

The Board acknowledges that the National Personnel Records 
Center has been contacted and has reported that the majority 
of veteran's service personnel and service medical records 
are unavailable and presumed destroyed in a fire in 1973.  
When a veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  In response to 
requests for information, the veteran indicated that he did 
not have any VA medical records in his possession, and was 
duly informed of the unavailability of additional records.  
No other alternative sources of records have been identified.

The reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service.  Both of those 
inquiries generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Secondary 
service connection may be found where a service connected 
disability aggravates another condition, that is, where there 
is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are specific diseases which may 
be presumptively service connected if manifest in a 
radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-
risk activity" includes onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki during the period 
beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war of Japan during World War II 
resulting in an opportunity for exposure to radiation 
comparable to those occupying Hiroshima or Nagasaki; presence 
on the grounds of a gaseous diffusion plant located in 
Paducah, Kentucky, Portsmouth, Ohio, or the area identified 
as K25 at Oak Ridge, Tennessee; and exposure to ionizing 
radiation in the performance of duty related to Long Shot, 
Milrow, or Cannikin underground nuclear tests before January 
1, 1974, on Amchitka Island, Alaska.  38 U.S.C.A. 
§ 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii) (2007). 

Second, other "radiogenic" diseases, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), found five years 
or more after service in an ionizing radiation-exposed 
veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service, or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  38 C.F.R. § 3.311(b)(2).  In addition, 
other claimed diseases may be considered radiogenic if the 
claimant has cited or submitted competent scientific or 
medical evidence that supports that finding.  38 C.F.R. 
§ 3.311(b)(4).  When it has been determined that: (1) a 
veteran has been exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons; 
(2) the veteran subsequently develops a specified radiogenic 
disease; and (3) the disease first becomes manifest five 
years or more after exposure, the claim will be referred to 
the Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  When such a claim is 
forwarded for review, the Under Secretary for Benefits shall 
consider the claim with reference to 38 C.F.R. § 3.311(e) and 
may request an advisory medical opinion from the Under 
Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The 
medical adviser must determine whether sound scientific and 
medical evidence supports a conclusion that it is "at least 
as likely as not" that the disease resulted from in-service 
radiation exposure or whether there is "no reasonable 
possibility" that the disease resulted from in-service 
radiation exposure.  38 C.F.R. § 38 C.F.R. § 3.311(c)(1).

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to 
radiation may be addressed under 38 C.F.R. § 3.309(d) or 
§ 3.311.

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer. 38 C.F.R. § 3.311(b)(2).

In this case, the only issue on appeal is entitlement to 
service connection for hypertension.  Hypertension is neither 
a presumed cancer listed under the provisions of 38 C.F.R. § 
3.309(d) nor a radiogenic disease listed under the provision 
of 38 C.F.R. § 3.311(b)(2).  Therefore, the veteran cannot 
avail himself of the presumptive provisions of 38 C.F.R. § 
3.309 or 38 C.F.R. § 3.311 for radiation exposed veterans.  
Additionally, the Board acknowledges that the veteran's 
service separation from does not show decorations indicating 
service in combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been alleged that 
hypertension is associated with any combat-related injury or 
that the veteran engaged in combat.  Therefore, the Board 
must determine if service connection for hypertension is 
warranted on a direct basis.

The veteran testified at a January 2007 hearing before the RO 
and at an August 2008 hearing before the Board that he was 
first treated for symptoms of hypertension during his period 
of active service.  Specifically, he maintained that he was 
diagnosed and prescribed medication for high blood pressure, 
headaches, and dizziness by service medical providers at Camp 
Barkley, Texas, and Camp Beale, California, and on the island 
of Tipian in the Pacific theater.  The veteran also testified 
at the August 2008 Board hearing that he was diagnosed with 
hypertension during a hiring examination administered by his 
civilian employer, Eli Lilly, within one year after his 
discharge from military service.  However, the veteran's 
service medical records are not available.  Additionally, the 
veteran's representative has informed the Board that his 
medical records from Eli Lilly have been destroyed.  In the 
absence of any clinical evidence of hypertension in service 
or within one year after the veteran's separation from active 
service, the Board finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  As 
chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support 
the veteran's claims for service connection.  38 C.F.R. 
§ 3.303(b).

The first clinical evidence of record pertaining to 
hypertension is dated in October 2003.  At that time, the 
veteran was hospitalized for four days after experiencing 
recurrent syncopal episodes.  He was noted to have a history 
of hypertension, for which he had previously been prescribed 
Norvasc.  The veteran was advised to continue on that 
medication and was also prescribed Ramipril to treat his 
hypertension.  At the time of his discharge from the 
hospital, his blood pressure was noted to be stable.

The record thereafter shows that in October 2004, the veteran 
underwent a VA cardiovascular examination in which he 
reported that he had been first diagnosed with hypertension 
during a routine physical examination administered by his 
civilian employer in the 1960s.  On clinical examination, the 
veteran's blood pressure was measured at 155/75.  The VA 
examiner subsequently concluded that the veteran had a 
current diagnosis of hypertension with some possible coronary 
artery disease.  The VA examiner did not offer an opinion as 
to whether the veteran's hypertension or cardiovascular 
problems were related to his military service.  Nor has any 
other VA or private medical provider related the veteran's 
hypertension to his period of active service.

There are no clinical records which reflect treatment for 
hypertension dated prior to October 2003, more than 57 years 
after the veteran's separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
However, in this case, there is no clinical evidence of 
treatment for or complaints regarding hypertension during the 
veteran's period of active service or within one year 
thereafter.  Moreover, neither the October 2004 VA examiner 
nor any of the veteran's other medical providers related his 
hypertension to his military service.  Accordingly, the Board 
finds that an additional VA examination is not required in 
this case because there is no objective evidence showing any 
event, injury, or disease in service or that any current 
hypertension is related to any event, injury, or disease in 
service.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no objective, probative evidence of record 
establishing a medical nexus or any relationship between 
military service and the veteran's hypertension.  Therefore, 
the Board finds that service connection for hypertension is 
not warranted on a direct basis.  Nor is service connection 
warranted on a secondary basis.  Hypertension is not a 
disorder that is statutorily entitled to presumptive service 
connection for radiation-exposed veterans, and the veteran 
has presented no competent clinical evidence that he 
currently suffers from a radiogenic disease or that he was 
ever exposed to ionizing radiation during his period of 
active service.  38 C.F.R. §§ 3.309(d), 3.311(b).  Nor is 
there any objective clinical evidence of record showing that 
the veteran's hypertension manifested to a compensable degree 
within one year following the veteran's separation from 
service.  Therefore, presumptive service connection is not 
warranted.

The Board acknowledges that the veteran has attributed his 
hypertension to his exposure to ionizing radiation while 
serving in the Pacific theater during World War II.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As a layperson, 
however, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis, or an 
opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, his assertions do not 
constitute competent medical evidence that his current 
hypertension or related symptomatology began during, or is a 
result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
hypertension, to include as due to ionizing radiation, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2004, a rating 
decision in March 2005, and a statement of the case in March 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law. 


ORDER

Service connection for hypertension is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


